Citation Nr: 0031821	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-13 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and her son

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The veteran had active military service from November 1942 to 
September 1945.  His death, at the age of 76, occurred on 
September 20, 1998.  A copy of the death certificate reported 
that the cause of death was small cell carcinoma of the lung 
with brain metastasis, and that another condition that 
contributed to death but did not result in the underlying 
cause of death was recurrent pneumonia.  

At the time of death, the veteran was service connected for 
posttraumatic stress disorder (PTSD), rated 70 percent 
disabling from September 14, 1995; a hiatal hernia, rated 30 
percent disabling from January 25, 1974; frozen feet, rated 
10 percent disabling from September 16, 1971; an appendectomy 
scar, rated noncompensable from September 16, 1971; and loss 
of use of both feet due to peripheral vascular disease with 
deep venous thrombosis secondary to frozen feet, rated 100 
percent disabling from March 12, 1997.  Prior to the 
assignment of the 100 percent rating for loss of use of both 
feet, the veteran had been in receipt of a total disability 
rating based on individual unemployability due to service-
connected disabilities from September 14, 1995, to March 11, 
1997.  

The appellant's current claim was denied by a November 1998 
rating decision that determined the claim was not well 
grounded.  The statement of the case issued in June 1999 also 
informed the appellant that denial of the claim was based on 
a finding that it was not well grounded.  The Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

In her substantive appeal (VA Form 9), received by VA in July 
1999, the appellant indicated that she desired to appear at a 
Travel Board hearing.  Although the appellant was scheduled 
for a Regional Office hearing, at which she testified in 
February 2000, review of the claims file does not show that 
she was ever scheduled for a Travel Board hearing.  

The Board is also cognizant of the fact that the veteran was 
rated 100 percent disabled at the time of his death.  It is 
unclear whether the RO has considered the possibility that 
the veteran, hypothetically, could have been entitled to a 
100 percent schedular rating or total rating based on 
unemployability for the 10 years immediately prior to death, 
based on the evidence in the claims file, or in VA custody, 
prior to his death.  See Green v. Brown, 10 Vet. App. 111 
(1997); Carpenter v. West, 11 Vet. App. 140 (1998); Wingo v. 
West 12 Vet. App. 307 (1998).  

We note that the appellant has submitted textual material 
positing a relationship between circulatory disorders such as 
the veteran's and the development of cancer.

Hence, in order for the Board to ensure full compliance with 
due process requirements, the case must be remanded to the RO 
for the following actions:  

1.  The RO should arrange to have a pulmonary 
specialist review the claims file for the 
purpose of having him/her express an opinion as 
to whether it is at least as likely as not that 
the deep venous thrombosis that resulted in the 
veteran's service-connected loss of use of both 
feet was etiologically related to or caused the 
small cell lung carcinoma that was the 
immediate cause of his death.  The claims 
folder and a copy of this remand must be made 
available to and reviewed by the examiner prior 
to the examination, and he/she should provide 
complete rationale for all conclusions reached.  

2.  The RO should review the claims file for 
the purpose of determining whether the veteran 
may have been entitled to a 100 percent 
evaluation, either schedular or due to 
unemployability, for the 10 year period 
immediately prior to his death, based on the 
Court's decisions in Green, Carpenter, and 
Wingo.  

3.  The RO should contact the appellant to 
determine if she still desires a Travel Board 
hearing.  If so, the RO should schedule a 
hearing before a member of the Board of 
Veterans' Appeals.  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and her 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until she receives further notification 
from VA.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

